                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Paul Smith,                                     :

        Plaintiff,                              :
                                                           Case No. 3:19-cv-00332-TPK
vs.                                             :

Andrew Saul,                                     :          Magistrate Judge Kemp
Commissioner of
Social Security,                                 :

        Defendant.                               :



        This cause coming before the Court on the joint motion of the parties, due notice having been
given, and the Court being fully advised,

IT IS THEREFORE ORDERED THAT:

1. The Parties’ Joint Stipulation for an Award of Attorney’s Fees under the Equal Access to Justice
Act (Doc. 17) is accepted and the Commissioner shall pay Plaintiff's attorney fees in the amount of
$5,800.00, and costs in the amount of $400.00 to be paid separately from the Judgment Fund;

2. Counsel for the parties shall verify whether or not Plaintiff owes a pre-existing debt to the United
States subject to offset, consistent with Astrue v. Ratliff, 560 U.S. 586 (2010). If no such pre-existing
debt exists, Defendant shall pay the EAJA award directly to Plaintiff’s counsel pursuant to the EAJA
assignment signed by Plaintiff and his counsel; and

3. The case remains terminated on the docket of this Court.


                                                                 /s/ Terence P. Kemp
                                                                 Terence P. Kemp
                                                                 United States Magistrate Judge
